DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on 6/16/2022, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1, 5-6, 8-10, 16-17, 23-25, and 27-2 stand rejected. Claims 2-4, 7, 11-15, 18-22, 26, and 29-34 are previously cancelled. Claim 28 is newly cancelled. Claims 1, 5-6, 8-10, 16-17, 23-25, and 27 are pending.

Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. Applicant argues the 102 and 103 rejection on Pg6Pr2 – Pg7Pr1 that 
“Thus it is clear that in the present invention the measurement of the settling velocity is carried out before establishing quiescent conditions, i.e., before the formation of a supernatant layer…Field teaches that measurement is carried out after establishing quiescent conditions, i.e., after the formation of the supernatant layer.”

It is noted that the instant claims do not exclude the formation of a supernatant layer, or that a measurement is carried out after the formation of a supernatant layer. Applicant’s claims and specification are silent to any effects having a supernatant layer may have on the measurement that is being carried out. 
The claims have been amended to cite that the formation of a first temporal settling region of first settling velocity may occur during said first 180 seconds. However, the claims are silent to when the second temporal settling region of a second settling velocity is occurring. The only limitation directed towards the second settling velocity is that it is smaller than the first settling velocity. 

Applicant further argues on the last paragraph on Pg6 that
“The present invention solves a problem of how to more reliably monitor settling properties of an aqueous stream online in a pulp, paper or board manufacturing process.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., more reliably monitor settling properties of an aqueous stream online in a pulp, paper or board manufacturing process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Currently, the claims only indicate a method for monitoring settling properties. The claims and original disclosure or do not mention anything regarding a "more reliable" method.

Applicant further argues on Pg7Pr3 that:
“The claimed invention is directed to a method for monitoring settling properties of an aqueous stream online in a pulp, paper or board manufacturing process, wherein the sampling point is located in an aqueous circulation stream of a paper or board machine, in a white water line of a paper machine, or in a feed line of pulp or broke to the paper or board machine. Meanwhile, the Field reference is merely directed to a sedimentation or dewatering process.”
The Examiner respectfully disagrees. Field C1L43-46 says the industrial process may be in the papermaking thinstocks and thickstocks industry. Furthermore, the preamble indicates the method is applicable to paper manufacturing process. Thus, Field's process that is in the papermaking industry appears to be applicable.

Applicant further argues:
Pg7Pr6: “where the settling velocity is measured in the beginning of the settling, enables the measurement of the settling behavior of large particles (=agglomerates), in addition to the small particles (=colloids).”
Pg8Pr1: “out only after the formation of the supernatant layer. This is a fundamental difference between the present invention and the prior art.”
Pg8Pr2: “in the beginning of settling, correlates well with the amount of paper/pulp rejects, which information can be used in the manufacturing process for controlling/minimizing the amount of paper or pulp rejects.”
Pg8Pr3: “settling velocity measurement is carried out in the actual pulp sample, without the formation of a supernatant layer.”
Pg8Pr6: “Thus, an advantageous effect of the claimed invention over the cited prior art references is that the claimed invention is more informative concerning the quality of the aqueous stream representing the state of the process, as the claimed invention allows taking into account important factors affecting the settling behavior, such as particle shape and density.”
Pg9Pr1: “According to the claimed invention, it is possible to avoid overdosing or inadequate dosing of modifying agents in a more efficient manner”
The Examiner disagrees with the asserted advantages or missing features within the prior art. It is noted that the features upon which applicant relies (i.e., the arguments presented in points d-i above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues on Pg8Pr4: 
“Thus, even if a skilled were to apply the method of Field to aqueous streams of a paper or board machine, it would be far less informative on the settling behavior of the stream, compared to the claimed invention.”
This appears to be Attorney arguments, as no evidence has been provided to support the asserted argument that the method of Field would be far less informative on the settling behavior of the stream, compared to the claimed invention. Attorney arguments are not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.

Applicant’s arguments, see Arguments/Remarks, filed 6/16/2022, with respect to claim objections have been fully considered and are persuasive.  The claim objection has been withdrawn. 

Applicant’s arguments, see Arguments/Remarks, filed 6/16/2022, with respect to 112b regarding NTU have been fully considered and are persuasive. Applicant “submits that the unit would have been immediately understood by a person of ordinary skill in the art as being nephelometric turbidity units…turbidity is commonly measured in nephelometric turbidity units “NTU”s”. The 112b rejection regarding NTU has been withdrawn. 

Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 5-6, 8-10, 16-17, and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Field (US5,620,609).
Applicant’s claims are directed toward a method.
Regarding claims 1, 5-6, 8-10, 16-17, and 24; Field discloses a method for monitoring settling properties of an aqueous stream online in a pulp, paper or board manufacturing process (See Field C1L443-46; industrial processes where suspension is dewatered such as papermaking thinstocks and thickstocks, and inorganic suspensions), the method comprising:
providing an initial aqueous stream originating from said manufacturing process, wherein the aqueous stream contains solid matter exhibiting a first settling behavior (See Field Fig. 1, C8L19; suspension from service flow line 5 is flowed through inlet line 3 to fill body 1. This suspension flowing through has particles, which can settle on its own. C7L61-63; there are particles in the liquid layer that scatters the light.);
adding a modifying agent to the initial aqueous stream at an addition rate sufficient to provide a modified aqueous stream containing solid matter exhibiting a second settling behavior different from the first settling behavior (See Field C6L55-C7L9; adding a dewatering modifier that modifies the dewatering properties. C8L19-29; valve 4 is closed and the suspension in cylinder 1 is allowed to settle for a predetermined time.);
conducting a sample of (i) the initial aqueous stream, or modified aqueous stream, (ii) any combination stream comprising the modified aqueous stream, (iii) or any substream of the modified aqueous stream batchwise from a sampling point to a settling vessel having a volume (See Field C5L16-2, C8L34; typical sequence will involve filling the body with the suspension, stopping the filling (i.e. batches) and thereby establishing quiescent conditions and determining the amount of scattering at a predetermined or measured time after stopping the filling. See Field C8L34, C5L16-20; typical sequence, or there is a same batch of suspensions (i.e. batches). Field C7L37-40; inlet line 3 provides communication between a service flow line for a suspension and the collecting cylinder 6 that is filled through inlet 3.); 
allowing the sample to settle in the settling vessel and simultaneously measuring the settling behavior of the solid matter in the sample locally in the settling vessel as a function of time (See Field Fig. 2-3, C8L65-C9L3; settlement time vs turbidity is measured across at least 180 seconds. This suggests settling is occurring over a period of time.);
depending on the determined settling behavior of the solid matter in the sample, changing the addition rate and/or type and/or addition point of the modifying agent (See Field C6L55-59; controlling the dewatering processes comprises changing the amount or type of dewatering modifier used to modify the dewatering properties. Field C8L35-39; electronic communication between the photocell 21 and the apparatus for controlling the dosage of flocculant.);
wherein the settling behavior is determined by determining the settling velocity of said solid matter in NTU/s by measuring the turbidity of the sample locally in the settling vessel as a function of time during the first 180 seconds of settling (See Field Fig. 2-5; the turbidity values of at least 700-400 are measured against the time. Field Fig. 2-3, C8L65-C9L3; settlement time vs turbidity is measured across at least 180 seconds), and
allowing the sample to further settle in the settling vessel and after that determining in NTU the settled turbidity of the sample (See Field C5L16-20; determining the amount of scattering at a predetermined or measured time after stopping the filling.); 
based on the determined settling velocity of the solid matter in the sample and the determined settled turbidity of the sample, adding the modifying agent at an addition point of the manufacturing process in an amount that maintains the settling velocity below a predetermined level (See Field C2L43-48; monitoring and controlling sedimentation or other dewatering processes with turbidity measurements, and allows substantially immediate alteration in the process in accordance with the current properties of the suspension. C6L55-59; controlling the dewatering processes comprises changing the amount or type of dewatering modifier used to modify the dewatering properties. Fig. 2-3; the charts indicate a turbidity (NTU) measurement against time, and Fig. 4-5 indicate a final turbidity measurement that is less than 750 NTU. See Field Fig. 2-5; the charts indicate a turbidity (NTU) measurement against time, and Fig. 4-5 indicate a final turbidity measurement that is less than 750 NTU. C1L65-67; process conditions are adjusted to maintain the turbidity at the optimum predetermined level. C2L43-48; controlling dewatering processing using turbidity measurements.);
the method comprising determining the settling velocity in NTU/s and the settled turbidity in NTU, by measuring turbidity using electromagnetic radiation in the range of UV, visible or IR wave lengths from the electromagnetic radiation-based detector (See Field Fig. 1, C5L14-20, C7L61-C8L3; lamp assembly 14 contains lamp 15 that shines a ray of light 17, and are shown in Fig. 2-5 the settlement time vs turbidity that is measured across at least 180 seconds. This gives a turbidity vs time measurement that is detected from the lamp assembly.);
wherein said sampling point is located in an aqueous circulation stream of a paper or board machine, in a white water line of a paper machine, or in a feed line of pulp or broke to the paper or board machine (See Field C1L43-52; the industrial process of papermaking thinstock and thickstocks has a suspension flow through a service line. See Field C1L43-52; the industrial process is sending a fluid to a dewatering plant through a service line. C8L19; suspension from service flow line 5 is flowed through inlet line 3 to fill body 1. Thus, the fluid in the service line is being fed into a dewatering plant, and the fluid from the same service line is fed into the cylindrical body 1.); 
wherein the sample in the settling vessel exhibits a first temporal settling region of first settling velocity, and a second temporal settling region of second settling velocity (Field Fig. 2-5 the settlement time vs turbidity has measurements within the first 180 seconds. The first temporal settling region with a first settling velocity may be any of the values during the first 180 seconds of measurement. The second temporal settling region with a second settling velocity may be any subsequent period.), 
wherein the first temporal settling region of the first settling velocity is during said first 180 seconds of the settling, and the second settling velocity is smaller than the first settling velocity (Field Fig. 2-5 the settlement time vs turbidity has measurements within the first 180 seconds. The first temporal settling region with a first settling velocity may be any of the values during the first 180 seconds of measurement. The second temporal settling region with a second settling velocity may be any subsequent period. The turbidity value decreases as time continues, suggesting that the settling velocity is decreasing (i.e. the second settling velocity is less than the first as the turbidity values have decreased)).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 5: The method according to claim 1, wherein said conducting the sample of the initial aqueous stream or modified aqueous stream to the settling vessel is performed by withdrawing at the sampling point a sidestream having a flow rate smaller than the flow rate of the aqueous stream or modified aqueous stream, combination stream, or substream, respectively, and conducting the sidestream to the settling vessel (See Field Fig. 1; service flow line 5 is connected to the inlet line 3 that further contains a valve 4. The fluid entering the cylinder 6 through inlet line 3. The valve would cause a restriction in flow rate through the inlet line 3.).
Claim 6: The method according to claim 5, further comprising the step of interrupting prior to said measurement the sidestream using a valve in said sidestream (See Field C8L23-24, Fig. 1; suspension fluid from line 5 flows through, and valve 4 is then closed and the suspension in the cylinder 1 is allowed to settle).
Claim 8: The method according to claim 1, wherein the modifying agent comprises coagulants and/or flocculants, passivating chemicals, surfactants, dispersing agents, retention aids, sizing agents, biocides, enzymes or any combination thereof (See Field C6L60-63; dewatering modifier can be any chemical such as polymeric flocculant).
Claim 9: The method according to claim 1, wherein the solid matter comprises inorganic pigments, fillers and/or precipitates, organic compounds and polymers and biological matter or combinations thereof (See Field C7L20-25; suspension can contain a solid content of colloidal or organic matter, or even inorganic materials will settle in this manner).
Claim 10: The method according to claim 1, wherein said solid matter is present in the sample in suspended and/or colloidal and/or precipitable form (See Field C7L20-24; suspension can contain a solid content of colloidal or organic matter).
Claim 16: The method according to claim 1, wherein the steps of sampling and measurement of the settling properties of the solid matter in the sample are performed repeatedly in cycles (See Field C8L34, C5L16-20; typical sequence, or there is a same batch of suspensions (i.e. batches)).
Claim 17: The method according to claim 16, wherein the cycle is repeated 1 to 20 times/h (See Field Fig. 2-3; the graphs contains measurements from ~25-300 seconds, with 15 measurement points.).
Claim 23: The method according to claim 16, wherein the settling velocity is determined based on the settling behavior over a predetermined period starting from a predetermined turbidity value or time after the beginning of the settling, or over an unknown period starting from a predetermined higher turbidity value to a predetermined lower turbidity value (See Field Fig. 2-5; the turbidity values of at least 700-400 are measured against the time See Field Fig. 2-3, C8L65-C9L3; settlement time vs turbidity is measured across at least 180 seconds. Furthermore, the turbidity of the sample starts from a higher turbidity value, to a lower turbidity value.).
Claim 24: The method according to claim 1, wherein the settling velocity and settled turbidity are used for determining the need of changing the addition rate and/or type of and/or addition point of the modifying agent (See Field C2L43-48; monitoring and controlling sedimentation or other dewatering processes with turbidity measurements, and allows substantially immediate alteration in the process in accordance with the current properties of the suspension. C6L55-59; controlling the dewatering processes comprises changing the amount or type of dewatering modifier used to modify the dewatering properties.).
Claim 25: The method according to claim 1, wherein the settling velocity and settled turbidity are used for feed forward and/or feedback control of the amount and/or addition point of the modifying agent (See Field C6L55-59; controlling the dewatering processes comprises changing the amount or type of dewatering modifier used to modify the dewatering properties. Field C8L35-39; electronic communication between the photocell 21 and the apparatus for controlling the dosage of flocculant.).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Field (US5,620,609) in view of Elder (NPL – Clarification of Turbidity Requirements for Filtered Systems under the Surface Water Treatment Rule (SWTR)).
Applicant’s claims are directed toward a method.
Regarding claim 27; Field discloses the method according to claim 1 (See Field supra). Field, however, does not discloser wherein the initial aqueous stream contains fibers and the sample is filtered in order to remove fiber material before conducting it to the settling vessel.
Elder relates to the prior art by disclosing turbidity and its usage in water filtration systems (See Elder Pg1-2; Turbidity is an indicator of ( 1) filtration efficiency for removal of pathogens and other particles, and (2) the treatability of the water by disinfection.), and further indicates that turbidity samples for filtered water systems should be collected immediately. The EPA guidance recommends that systems regularly monitor the turbidity level in the water exiting form each filter in order to isolate problems with individual filter performance. Failure to perform this monitoring properly is a violation of requirements in the Surface Water Treatment Rule (SWTR) (See Elder Pg 2Pr2-3).
It would have been obvious to one of ordinary skill prior to the invention being made to provide Field’s method of measuring the turbidity of a suspension, with Elder’s recommendation of measuring the turbidity of samples after exiting the filter, since Elder indicates that EPA guidance recommends that systems regularly monitor the turbidity level in the water exiting form each filter, and that failure to perform this monitoring properly is a violation of requirements in the Surface Water Treatment Rule (SWTR) (See Elder Pg 2Pr2-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ladron de Guevara (US2011/0155255) – monitoring and controlling a process that utilizes a turbidity sensor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONOVAN C BUI-HUYNH/
Examiner, Art Unit 1779

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779